Case: 4:16-cV-00172-SNL.] Doc. #: 398 Filed: 01/24/19 Page: 1 of 7 Page|D #: 9354

UNITED STATES DIS'I‘RICT C()URT
EASTERN DISTRICT OF MISSGURI

EASTERN DIVISION
RONALD MCALLISTER, et al., )
) No. 4:16-CV-00172-SNLJ
Plaintiffs, ) 4: 16-CV-00262
) 4:16-CV-00297
v. ) CONSOLIDATED
)
THE ST. LOUIS RAMS, LLC, )
)
Defendant. )

7 ORDER FOR PRELIMINARY APPROVAL OF SETTLEMENT

Upon consideration of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class
Settlement, and alter review of Plaintiffs’ supporting Memorandum and exhibits (the
“Memorandum”), including the Class Action Settlement Agreement executed between the Parties
(the “Settlement Agreement”), it is hereby ORDERED as follows:

1. As used herein, words with initial capitalization shall have the same meaning as set
forth in the Settlement Agreement, except where otherwise noted.

2. The Settlement Agreement is preliminarily approved as fair, reasonable, and
adequate under Federal Rule of Civil Procedure 23(e). The Court finds that the Parties entered into
the Settlement Agreement in good faith, following arms-length negotiation between their
respective counsel with the assistance and guidance of the Honorable William Ray Price as a
mediator.

3. The Rams are directed to retain RG/Z Claims Administration as the Claims
Administrator to implement the terms of the proposed Settlement Agreement. The Claims
Administrator is authorized to (a) mail the Postcard Notice; (b) e-mail the E-mail Notice;

(c) publish the Publication Notice; and (d) post on the Settlement Website

 

Case: 4:16-cV-00172-SNL.] Doc. #: 398 Filed: 01/24/19 Page: 2 of 7 Page|D #: 9355

(www.RamsPSLClassActionSettlementAgreement.com) a copy of the Settlement Agreement and

exhibits thereto, Long Form Settlement Notice, the terms and conditions of the Rams PSL
Agreement, the terms and conditions of the FANS PSL Agreement, the Claim Form, the Transfer
Form, and any other document required to be posted by the Settlement Agreement or by subsequent
agreement of counsel for the Parties. The Court also authorizes the Claims Administrator to carry
out such other responsibilities as are provided for in the Settlement Agreement or may be agreed
to by counsel for the Parties.

4. The Court approves, as to form and content, the Notice, including the Postcard
Notice, the E-mail Notice, the Publication Notice, and the Long Form Notice, which are attached
to the Memorandum as Exhibits ,é through é_. Counsel for the Parties are directed to modify
such notices to reflect the dates set by this order prior to publication and dissemination

5. The proposed method of dissemination of Notice set forth in the Settlement
Agreement, including the Postcard Notice, the E-mail Notice, the Publication Notice, and the Long
Form Notice, is the best notice practicable under the circumstances, is a reasonable manner for
notice, and constitutes valid, due, and sufficient notice to the classes in full compliance with the
requirements of applicable law, including but not limited to the Due Process Clause of the United
States Constitution, and is approved. Therefore:

a. In accordance with the Settlement Agreement, the Claims Administrator,
Within thirty (30) calendar days of the entry of this Preliminary Approval Order, Shall: (a) mail the
Postcard Notice to the potential Class Members listed on the Mailing List; and (b) e-mail the E-

mail Notice to the potential Class Members listed on the Mailing List;

 

Case: 4:16-cV-00172-SNL.] Doc. #: 398 Filed: 01/24/19 Page: 3 of 7 Page|D #: 9356

b. The Claims Administrator shall, as soon as practicable and in no event later
than thirty (30) calendar days after this Preliminary Approval Order, publish the Publication Notice
in accordance with Section :HI.F.SF of the Settlement Agreement;

c. The Claims Administrator, within thirty (30) calendar days of the entry of
this Preliminary Approval Order, shall post on the website
Www.RamsPSLClassActionSettlement.com the Settlement Agreement and exhibits, the terms and
conditions of the FANS PSL Agreement, the terms and conditions of the Rams PSL Agreement,
the Transfer Form, the Cancellation Notice, the stadium diagram with PSL tiers, the Long Form
Notice, the Claim Form which may be filled out and submitted online on the Settlement Website),
relevant pleadings and Court rulings, and Class Counsel’s contact information; and

d. Class Counsel shall provide to the Claims Administrator, as soon as
practicable after filing, Class Counsel’s Fee Application and motion for payment of incentive
awards to the Class Representatives, together With supporting memorandum and papers, which the
Claims Administrator will post on the Settlement Website within 5 days of receipt from Class
Counsel. The Court finds that the posting of the Fee Application on the Settlement Website
constitutes a reasonable manner of serving the motion pursuant to Rule 23(h).

6. At or before the Final Approval Hearing (defined below), the Claims Administrator
shall provide the Court with a declaration showing that Notice was disseminated in accordance
with this Order and the Settlement Agreement.

7. A Final Approval Hearing shall be held on Nv‘~/¢;z, \TM'-» z "7/ 2015 at

/9 5_}_€_§_‘\~ before the undersigned, at the United States District Court for the Eastern District of
Missouri, 111 South 10th Street, St. Louis, Missouri 63102, Courtroom No. :__~ (M F~leor-}. At

the Final Approval Hearing, the Court will address whether the Settlement should be finally

 

Case: 4:16-cV-00172-SNL.] Doc. #: 398 Filed: 01/24/19 Page: 4 of 7 Page|D #: 9357

approved, whether and in what amount Class Counsel shall be awarded their attorneys’ fees, costs
and expenses, and whether and in what amount the Class Representatives shall be entitled to
incentive awards.

8. Objections.

a. Any Class Member who complies With the requirements of this paragraph
may object to any aspect of the proposed Settlement Agreement either on his or her own or through
an attorney hired at his or her expense.

b. Any Class Member who objects to the proposed Settlement Agreement
must file with the Court, and serve on Class Counsel and Counsel for the Rams at the addresses
set forth below, a written statement of objection postmarked no later than seventy-five (75) days
after the date of this Preliminary Approval Order. The written statement of objection shall include:
(a) the objecting Class Member’s full name, address and telephone number and that of his or her
counsel, if any; (b) all objections and a statement of any evidence the objecting Class Member
wishes to introduce in support of the objection; (c) a statement as to whether the Class Member
intends to appear at the Final Approval Hearing, either individually or through counsel; (d) the
objecting Class Member’s signature, (e) the case name and case number set forth in the caption of
this Order; and (f) a detailed list of any other objections submitted by the Class Member, or his/her
counsel, to any class actions submitted in any court, whether state or otherwise, in the United States
in the previous five (5) years. If the Class Member or his/her counsel has not objected to any other
class action settlement in any court in the United States in the previous five (5) years, he/she shall
affirmatively state so in the written materials provided in connection with the objection. The
written statement of objections shall also have attached to it: (a) an averment under penalty of

perjury that the Class Member owned a PSL as of the end of the 2015 NFL football season and

 

Case: 4:16-cV-00172-SNL.] Doc. #: 398 Filed: 01/24/19 Page: 5 of 7 Page|D #: 9358

that either (i) the Class Member used such PSL to purchase season tickets for the 2015 season; or
(ii) the Class Member did not use such PSL to purchase season tickets for the 2015 season but
never received a written notification that the PSL has been cancelled; and (b) any evidence the
objecting Class Member Wishes to introduce in support of the objection.

c. Any Class Member who does not timely file and serve a written objection
pursuant to the terms hereof shall be deemed to have waived, and shall be foreclosed from
thereafter raising, any objection to the Settlement Agreement, Any objection that is not timely
made shall be barred, except for good cause shown. Any Class Member who does not timely file
and serve a notice of intention to appear pursuant to Paragraph 8.b(c) of this Order shall not be
permitted to appear, except for good cause shown.

d. The procedures and requirements for filing objections in connection with
the Final Approval Hearing are intended to ensure the efficient administration of justice and the
orderly presentation of any Class Member’s objection to the Settlement, in accordance with the
due process rights of all Class Members.

9. Exclusions.

a. Any Class Member may request to be excluded (or “opt out”) from the Class.
A Class Member who wishes to opt out of the Class must complete and mail to the Claims
Administrator a Request for Exclusion, including a statement that the Class Member desires to be
excluded from the Class, that is postmarked no later than seventy-five (75) calendar days from the
date of this Preliminary Approval Order, Only in the case of a putative Class Member who is
deceased or incapacitated may the Request for Exclusion be signed by the legally authorized
representative of the putative Class Member. Otherwise, the Request for Exclusion must be

personally signed by the Class Member requesting exclusion. No person shall be deemed opted-

 

Case: 4:16-cV-00172-SNL.] Doc. #: 398 Filed: 01/24/19 Page: 6 of 7 Page|D #: 9359

out of the Class through any purported “mass” or “class” opt-outs. So-called “mass” or “class”
opt-outs shall not be allowed.

b. Except for those Class Members who have properly and timely submitted
Requests for Exclusion, all Class Members will be bound by the Settlement Agreement if finally
approved, and the Judgment and Order Approving Settlement, if entered, including the Release
contained within the Settlement, regardless of whether they receive any monetary relief.

c. Any Class Member who properly requests to be excluded from the Class
shall not: (a) be bound by any orders or judgments entered in the Action relating to the Settlement
Agreement; (b) be entitled to relief under, or be affected by, the Settlement Agreement; (c) gain
any rights by virtue of the Settlement Agreement; or (d) be entitled to object to any aspect of the
Settlement Agreement.

10. Supplemental Filing Deadlines.

a. The (a) Motion for Final Approval of the Settlement Agreement, together
with the supporting memorandum and papers, and (b) Class Counsel’s Fee Application and motion
for payment of incentive awards, together with supporting memorandum and papers, shall be filed
no later than /‘7¢7 l ‘I/ . 201?.

b. The Parties may each file a supplemental brief no longer than twenty-five
(25) pages in length to address any objections filed by Class Members. Said supplemental briefs
shall be filed no later than seven (7) calendar days before the Final Approval Hearing.

11. If any deadline set forth in this Order falls on a Saturday, Sunday or federal holiday,
then such deadline shall extend to the next Court business day.
12. The Court reserves the right to adjust the date of the Final Approval Hearing and

related deadlines In that event, the revised hearing date and/or deadlines shall be posted on the

 

Case: 4:16-cV-00172-SNL.] Doc. #: 398 Filed: 01/24/19 Page: 7 of 7 Page|D #: 9360

website www.RamsPSLClassActionSettlemnet.com referred to in the Notice; the Parties shall not
be required to re-send or re-publish the Notice herein.

13. Pending the Final Approval Hearing, all proceedings in the Action, other than
proceedings necessary to carry out and enforce the terms and conditions of the Settlement

Agreement and this Order, are hereby stayed.

14. The Court approves and adopts the termination provisions of the Settlement

Agreement.

So oRDERED fé.‘s 1‘/%£ day ~¥ T¢~~@»y, /?¢/ 7.

\ ' \
Stephen N. §imbaug§, ,lr.

United States District Judge

 

